744 So.2d 1203 (1999)
Sheila MAXWELL, Appellant,
v.
NUGGET OIL, INC., Appellee.
No. 99-2768.
District Court of Appeal of Florida, First District.
November 10, 1999.
*1204 R. Frank Myers of Messer, Caparello & Self, P.A., Tallahassee, for Appellant.
William R. Mabile, III, Tallahassee, for Appellee.
PER CURIAM.
Appellant appeals an order denying her motion for a new trial. Although an order granting a motion for a new trial is appealable as a final order, an order denying a motion for a new trial is neither appealable as a final order nor as a non-final order appealable pursuant to Florida Rule of Appellate Procedure 9.130.
In the alternative, Appellant asks that this court permit the lower tribunal to render a final order before dismissing the appeal, pursuant to Florida Rule of Appellate Procedure 9.110(m). This court has held absent an exceptional circumstance, a premature appeal should be dismissed without prejudice to the appealing party to file a timely notice of appeal after the trial court has rendered an appealable final order. See Benton v. Moore, 655 So.2d 1272, 1273 (Fla. 1st DCA 1995). Appellant does not set forth any exceptional circumstances which would warrant this court permitting the lower tribunal to render a final order prior to this appeal being dismissed.
Appellant's appeal is hereby DISMISSED without prejudice.
BOOTH, KAHN and BROWNING, JJ., CONCUR.